Citation Nr: 0407621	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  02-11 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an earlier effective date for service 
connection for non-hereditary microspherocytosis with 
myeloproliferative syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to 
January 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2001 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO granted service connection for non-
hereditary microspherocytosis with myeloproliferative 
syndrome as an undiagnosed illness with an effective date of 
December 13, 1999. 


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
hereditary spherocytosis in a June 1997 rating decision.  The 
veteran did not appeal that decision.

2.  The veteran filed a claim to reopen for service 
connection for an undiagnosed blood disorder on December 12, 
1999.

3.  Service connection for non-hereditary microspherocytosis 
with myeloproliferative syndrome as an undiagnosed illness 
was granted in a September 2001 rating decision, with a 
December 13, 1999 effective date.


CONCLUSIONS OF LAW

1.  The June 1997 rating decision, which denied service 
connection for hereditary spherocytosis, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).

2.  The legal criteria for an effective date of December 12, 
1999, for service connection for microspherocytosis with 
myeloproliferative syndrome are met.  38 U.S.C.A. §§ 5103, 
5103A, 5110 (West 2002); 38 C.F.R. § 3.400 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

In this case, the veteran raised the issue of entitlement to 
an earlier effective date in his notice of disagreement to 
the September 2001 rating decision granting service 
connection for non-hereditary microspherocytosis with 
myeloproliferative syndrome as an undiagnosed illness.  If, 
in response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA received a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-2003.

The Board finds that the requirements of the VCAA have been 
met, as a statement of the case pertaining to the issue of an 
earlier effective date was sent to the veteran after the 
receipt of his notice of disagreement raising this issue.  
Section 5103(a) notice had already been given in February 
2000 in relation to his claim to reopen for service 
connection for microspherocytosis with myeloproliferative 
syndrome.




II.  Factual Background

In a June 1997 rating decision, the RO denied service 
connection for hereditary spherocytosis.  The veteran was 
notified of his appellate rights and did not appeal that 
decision.

The veteran filed a claim to reopen for service connection 
for a blood disorder.  The veteran's claim was date-stamped 
December 12, 1999.  He stated that he had been misdiagnosed 
with hereditary spherocytosis.  He stated he wished to file 
again for service connection for an undiagnosed illness.  A 
May 2000 VA examination report noted marked splenomegaly, 
secondary to microspherocytosis with fatigue and left upper 
quadrant abdominal pain, associated with early 
myeloproliferative syndrome or disorder, due to undiagnosed 
illness, by bone marrow biopsy dated November 4, 1999.  In a 
September 2001 rating decision, the RO granted service 
connection for non-hereditary microspherocytosis with 
myeloproliferative syndrome as an undiagnosed illness, with 
an effective date of December 13, 1999.

The veteran filed a notice of disagreement in February 2002, 
stating that the effective date should be November 2, 1994, 
the effective date of the law allowing for the grant of 
service connection for undiagnosed illness.


III.  Criteria & Analysis

Unless specifically provided otherwise, the effective date of 
an award based on a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110 (West 2002).  The effective 
date of an evaluation and an award of compensation based on a 
reopened claim will be either the date of receipt of claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (2003).

In a June 1997 rating decision, the RO denied service 
connection for hereditary spherocytosis.  The veteran was 
notified of his appellate rights and did not appeal that 
decision.  Thus, that decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2003).  

On December 12, 1999, the veteran filed a claim to reopen for 
service connection for a blood disorder, stating that he had 
been previously misdiagnosed with hereditary spherocytosis 
and that he currently had an enlarged spleen and rapid blood 
cell turnover due to an undiagnosed illness.  In a September 
2001 rating decision, the RO granted service connection for 
non-hereditary microspherocytosis with myeloproliferative 
syndrome as an undiagnosed illness.  The RO assigned an 
effective date of December 13, 1999, noting that that was the 
date of the claim to reopen.  The Board notes that the claim 
was date-stamped December 12, 1999, and thus December 12 is 
the date of the claim to reopen.  To the extent that an 
effective date earlier than December 12 is sought, the Board 
has reviewed the entire record.  Hazan v. Gober, 10 Vet. App. 
511 (1997).  However, there is no claim or informal claim or 
intent to seek a compensation benefit prior to that date.

The veteran asserts that the effective date should be 
November 2, 1994, the date that the law allowing for the 
grant of service connection for undiagnosed illness became 
effective.  The Board notes that the effective date of a 
reopened claim is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  The record shows 
that the blood disorder due to an undiagnosed illness as well 
as the law allowing for the grant of service connection for 
undiagnosed illness both predate the veteran's December 12, 
1999 claim.  Thus, the date of receipt of the claim is the 
later date.  

The Board notes that although the June 1997 rating decision 
was based on a change in diagnosis of the veteran's blood 
disorder, this does not warrant a change in the effective 
date of the current claim, as the June 1997 rating decision 
was final, and cannot be reversed or revised in the absence 
of clear and unmistakable error.  A misdiagnosis is not a 
basis on which to find clear and unmistakable error.  Henry 
v. Derwinski, 2 Vet. App. 88 (1992).

The Board is aware that the veteran was seen at a VA medical 
facility within one year of his claim to reopen.  The Court 
of Appeals for Veterans Claims determined that section 3.157 
applies to a defined group of claims, i.e., as to disability 
compensation, those claims for which a report of a medical 
examination or hospitalization is accepted as an informal 
claim for an increase of a service connected rating where 
service connection has already been established.  Sears v. 
Principi, 16 Vet. App. 244, 249 (2003).  Sears is precedent 
and controlling.  The decision implicitly invalidates 
numerous nonprecedential General Counsel opinions and seems 
to implicitly "read out" of the regulation the regulatory 
sentence, "or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission."  38 C.F.R. § 3.157(b)(1) 
(2003).  See Gallegos v. Gober, 14 Vet.App 50, 55, rev'd 283 
F.3d 1309 (Fed. Cir. 2002).  The record does establish that 
the veteran was in receipt of compensation, albeit for a 
different disability, as of 1992.  The veteran was in receipt 
of compensation, he had a VA examination or treatment in 
1999, and a claim specifying the benefit sought was received 
within one year.  However, in light of the decisions in Sears 
and Gallegos, there is no basis for considering the 
provisions of section 3.157 as a basis for an earlier 
effective date.  Stated differently, merely seeking 
treatment, does not establish a claim, to include an informal 
claim, for service connection.  Other than the veteran's 
treatment, there is nothing to reflect a claim or an informal 
claim prior to December 12.  His assertion that the effective 
date should revert to the time of the prior claim is legally 
unsupported.  Sears.



ORDER

Entitlement to an earlier effective date of December 12, 
1999, for service connection for microspherocytosis with 
myeloproliferative syndrome is granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



